SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Asset Sale in Uruguay Rio de Janeiro, October 4 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that its Executive Board has approved the sale of its participation in the companies owners of Blocks 3 and 4, in Punta del Este Basin, Uruguay, to Shell for US$ 17 million. The conclusion of the transaction is subject to certain precedent conditions, including the approval by the Administración Nacional de Combustibles Alcohol y Portland - ANCAP. This transaction represents another step in Petrobras’ Divestment Program (Prodesin) outlined in the 2013-2017 Business and Management Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 4, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
